Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED EXAMINER'S AMENDMENT
The examiner’s amendment included with the Ex Parte Quayle dated 11/24/2020 has been corrected to include the cancellation the of claim 20. The Corrected Examiner’s Amendment appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 15-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A bone fixation device comprising all claimed limitations including a substantially spherical cage comprising a plurality of struts; a fastening channel coupled to the substantially spherical cage; wherein said mesh screen is at least partially housed within said substantially spherical cage and extends radially beyond said substantially spherical cage.
Supplemental Examiner’s Comment on the Election/Restrictions
Regarding the election/restriction dated 5/21/2020, claim 20 depends on claim 19 and is included in non-elected Group II. Applicant made no specific arguments regarding Groups I and II. See the examiner’s position/discussion in the Ex Parte Quayle dated 11/24/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRUCE E SNOW/Primary Examiner, Art Unit 3774